Citation Nr: 1444200	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-15 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left foot ulcer, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a left ankle fracture, rated 10 percent, and denied service connection for a left foot ulcer.

In July 2013, the Board denied a compensable rating for service-connected left ankle scar.  At that time, the Board also remanded the remaining two issues for additional development.  That development has been accomplished and the issues are now ready for adjudication.

Additional private treatment records were added to the claims file subsequent to the most recent supplemental statement of the case (SSOC) issued in February 2014.  The records are not pertinent to the claims; thus, a remand for another SSOC is not required.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran's left foot ulcer did not have its onset during military service and is not causally related to military service or proximately due to the Veteran's service-connected left ankle disability.

2.  The Veteran's residuals of a left ankle fracture are manifested by no more than moderate limitation of motion.





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a left foot ulcer are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard April 2008 letter satisfied the duty to notify provisions pertaining to the Veteran's service connection claim.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran's increased rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  Of note, the Veteran's February 2014 VA examiner discusses treatment records which have not yet been associated with the claim file.  However, as the VA examiner goes into great detail reporting the pertinent findings from such records, the Board finds that the Veteran is not prejudiced by the fact that these records are not yet included in the Veteran's claim file.

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in September 2009.  VA examinations were conducted in March 2008, April 2008 and February 2014.  The most recent examinations were conducted pursuant to the Board's July 2013 remand.  The VA examiners are shown to have obtained an accurate history and listened to the Veteran's assertions, laid a factual foundation, and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings as a whole are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Service Connection

Service Connection-Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran's service treatment records are silent as to ulcers of the left toes or foot.  Service treatment records demonstrate ample treatment for a left ankle injury to include a skin graft, however no record of an ulcer is demonstrated.

Post-service VA treatment records first demonstrate signs of a left great toe foot ulcer in June 2007 when the Veteran complained of a crack in the great toe with redness, edema and neuropathy in that foot.  It was considered a non-healing diabetic ulcer.

In an October 2007 treatment note, the Veteran reported that his wife removed a stone that was in his left big toe and that it had been sore for more than two months.  A diagnosis of diabetic foot ulcer was provided.

A January 2008 treatment note reported that the Veteran had been placed on medication, that the Veteran refused diabetic shoes, and did not follow up with treatment but returned for treatment in December when his lesion did not improve.  The impression was diabetic foot ulcer.  It was noted that the Veteran was poorly compliant with treatment and that the prognosis was poor.

An April 2008 VA examination notes that the Veteran had an ulcer of the left great toe two months prior which caused him some discomfort.  The Veteran reported that he used tobacco but quit in 1974 and that he had diabetes mellitus, type II for ten years.  The Veteran explained to the examiner that his podiatrist had told him his left ankle scar reported in poor circulation and that he was not getting enough circulation to clear up his ulcer. 

Following review of the claims file and physical examination, the examiner diagnosed the Veteran with diabetic ulcer with evidence of a neuropathic ulcer surrounded by callus.  The examiner concluded that the Veteran's ulcer of the left foot was not caused by the Veteran's left ankle scar or any circulatory restrictions related to his scar.  Vascular studies were obtained and the Veteran did not have evidence of vascular compromise.  The examiner noted that it was likely that the Veteran's ulcer was related to diabetic neuropathy.

A May 2008 treatment note included the Veteran's assertions that his ulcer was improving, however, by August 2008, the Veteran's ulcer had increased in severity and bloody drainage was noted.  Diagnoses included grade two ulcer.  A partial toe amputation was discussed.  The Veteran is shown to have undergone a partial toe amputation of the left great toe in September 2008.  Surgery revealed an infected bone and soft tissue.  

In February and March 2009 statements, the Veteran argued that his left ankle scar restricted circulation in his foot which contributed to an ulcer in the foot which would not heal.  The Veteran stated that diabetes contributed to his ulcer but also explained that it was only his left foot that had circulation and infection problems.  April 2010 treatment records include a diagnosis of hypertension.

The Veteran was examined in February 2014 pursuant to the Board's remand.  The Veteran stated that he developed a sore on the bottom of his left foot four years prior.  He explained that following black top getting in his sore he went to his doctor but it continued to fester and that ultimately, he had a partial left great toe amputation three years ago.  The examiner noted that the Veteran has had diabetes mellitus for eleven years and that his wife noted that his adherence to a diabetic diet was "erratic."  The Veteran stated that he smoked for eleven years from 1963 to 1974.  It was noted that the Veteran had a right third and fourth toe amputation.  Examination demonstrated toe amputation to the proximal interphalangeal joint with a surgical scar.  

Following physical examination, the examiner determined that the Veteran's left foot ulcer was neither caused by or aggravated by his left ankle disabilities.  The examiner explained that it was a well-known medical fact that both diabetes and smoking caused microvascular disease which was strongly associated with both microvascular and macrovascular complications including peripheral vascular disease resulting in organ and tissue damage.  It was noted that people with diabetes were fifteen times more likely to have lower extremity amputation.  The examiner explained that smokers with essential hypertension experience a progression in vascular disease and that diabetic foot ulcers accounted for approximately two thirds of all nontraumatic amputations, noting also that being male and diabetes were at higher risk for ulcers.  

The examiner further noted that the Veteran had multiple factors that impacted his left (as well as his right) foot to include diabetes, smoking and male sex but not the Veteran's ankle fracture or skin graft.  He concluded that there was no competent evidence of a nexus between the Veteran's left ankle fracture or skin graft and his current foot ulcer and toe amputation.  The examiner additionally concluded that the Veteran's disability was not proximately caused by or aggravated by his service-connected ankle disability.

In a March 2014 statement, the Veteran stated that while he did smoke for eleven years, he had not smoked at all for 40 years and that was not noted.  The Veteran stated that he actually had low blood pressure as opposed to hypertension.  The Veteran stated that he had neuropathy in early 2001 and believed that he was only diagnosed with diabetes mellitus, type II a year later, he further asked why his being male had anything to do with his case.

The Veteran is competent to report symptoms of foot and toe pain, which is within the realm of his personal experience.  See Layno, 6 Vet. App. at 469-71.  However, the Veteran is not shown to have the expertise required to determine that his left foot ulcer is secondary to his service-connected scar or left ankle disability as opposed to his nonservice-connected diabetes, because such a determination falls outside the realm of common knowledge of a lay person, that is an etiology finding cannot made based on mere personal observation, which comes through sensory perception.  See Jandreau, 492 F.3d at 1377, n. 4.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify the cause of his left foot ulcers.

The Veteran has claimed that his left ankle scar caused circulation problems which, in turn, led to ulceration.  Of note, the Veteran's treating physicians and VA examiners have not found vascular insufficiency.  Moreover, while neuropathic symptoms are shown, the medical evidence demonstrates that this is due not to scarring but instead to the Veteran's nonservice-connected diabetes.  This is confirmed by multiple treating doctors and to the Veteran's VA examiners.  The evidence further suggests that the Veteran's ulcer is not secondary to his scar by the fact that the Veteran is shown to have disorders of both feet, as opposed to the only his left foot which was injured in service.

Here, the expert medical opinions show that the Veteran's ulcer is more likely the result of his diabetes or other nonservice-connected problems.  The opinions are persuasive as they include a reasoned explanation that finds support in the record.  The Veteran's theory of entitlement was considered but not endorsed.  Based on this evidence, the Board finds that the Veteran's left foot ulcer did not have its onset during military service and is not causally related to military service or proximately due to the Veteran's service-connected left ankle disability.  As the preponderance of the evidence is against the claim of service connection for a left foot ulcer, there is no doubt to be resolved, and service connection is not warranted for a left foot ulcer.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Initial Rating

Increased Ratings-Laws and Regulations

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470.  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  

Based on limitation of motion of the left ankle, the RO has granted a 10 percent initial disability rating, effective December 18, 2007, for residuals of a left ankle fracture.  The remaining issue, then, is whether a disability rating in excess of 10 percent is warranted.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2013).

Also included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from ankle disorders, including Diagnostic Code 5270 (ankylosis), Diagnostic Code 5271 (limitation of ankle motion), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragulus), and Diagnostic Code 5274 (astragalectomy).  

With regard to Diagnostic Code 5270, ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988)). 

The criteria of Diagnostic Code 5271 provide a 10 percent rating for moderate limitation of ankle motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  Id.  For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2013). 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Factual Background and Analysis

At his March 2008 VA examination, a history of severe left ankle dislocation was noted.  The Veteran reported that he was able to stand for thirty minutes without moving around before he experienced an increased ache in the left ankle.  He stated that he was able to walk a mile and a half before experiencing increased discomfort to the left ankle.  The Veteran described moderate flare ups in cold and damp weather which caused him to have a harder time walking.  He additionally described warmth and swelling of the left foot.  

Physical examination demonstrated a normal gait and abnormal shoe pattern which was similar bilaterally.  Range of motion was to 45 degrees in plantar flexion and to 20 degrees in dorsiflexion without pain but with tightness.   There was no inflammatory arthritis and no joint ankylosis.  There was no instability.  X-rays revealed a few tiny ossicles inferior to the lateral malleoulus with no evidence of spurring changes to the ankle joint.  Repetitive range of motions were performed.  Moderate effects on the Veteran's ability to do chores and exercise were described.  

An April 2009 VA medical center treatment note included an x-ray report which noted a heled bimalleolar fracture and demonstrated moderate chronic arthritic changes in the ankle.  

At his February 2014 VA examination, which was conducted pursuant to the Board's remand, the Veteran reported no flare-ups of the ankle.  Plantar flexion was to 45 degrees or greater, plantar dorsiflexion was to 10 degrees.  There was no objective evidence of painful motion.  Less movement and weakened movement was described in contributing factors following repetetive testing.  There was no pain on palpitation of the ankle and the Veteran had normal strength in plantar flexion and limited strength (4 out of 5) in the ankle dorsiflexion.  Joint instability tests were negative.  There was no ankylosis, Achilles tendonitis, tendon rupture, os calcis, talus or astragalectomy.  The examiner noted that the Veteran's ankle condition did not impact his ability to work.  The Veteran reported no deformity, giving way or instability.  The Veteran reported stiffness, pain and weakness.  There were no episodes of dislocation or subluxation of the left ankle.  There were no locking episodes 

In a March 2014 statement, the Veteran reported that he had been told that he had a slight limp.

Ankylosis is expressly not shown by the evidence; thus, a disability rating based on Diagnostic Codes 5270 is not warranted.  Further, February 2014 VA examination confirmed that there is no malunion of the os calcis or astragalus, or astragalectomy.  Thus, the criteria of Diagnostic Codes 5272, 5273 and 5274 do not apply.  

Finally, the Veteran has reported flare-ups in damp and cold weather and stiffness with some limitation of motion.  The Veteran's limitations are regularly described as moderate and the Veteran's only limitation of motion, plantar dorsiflexion is limited to 10 degrees without pain and plantar flexion is not limited at all.  This demonstrates no more than moderate limitation of the ankle.  This is so even with consideration of painful motion and other factors.

It is acknowledged that the Veteran is competent and credible with regard to reporting the symptoms he experiences.  Nonetheless, the objective evidence of record is of more probative value than the Veteran's statements.  The objective evidence establishes that the Veteran's disability is productive of discomfort with no more than some limitation of motion at times.  

In sum, the evidence does not demonstrate marked limitation of motion, ankylosis, malunion of the os calcis or astragalus or astragalectomy, the criteria higher disability rating for residuals of a left ankle fracture are not demonstrated by the evidence of record.  As the preponderance of the evidence is against the claim for a higher initial rating for a left ankle fracture, there is no doubt to be resolved and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additional Considerations

The evidence shows that the Veteran's service-connected residuals of a left ankle fracture result in stiffness, discomfort and moderate limitation of motion.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left ankle disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The Veteran has not raised and the record does not reasonably raise a claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER


Service connection for a left foot ulcer is denied.

An initial rating in excess of 10 percent for residuals of a left ankle fracture is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


